       Case 5:19-cv-00383-TES-CHW Document 83 Filed 04/28/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


DAVID ZAVALA,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.                                                    5:19‐cv‐00383‐TES‐CHW

TIMOTHY WARD, et al.,

        Defendants.

        ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION



        Before the Court is the United States Magistrate Judge’s Report and

 Recommendation (“R&R”) that Plaintiff David Zavala’s (“Zavala”) Motion to Alter

 Judgment [Doc. 75] be denied. Zavala filed objections [Doc. 81] to the Magistrate

 Judge’s R&R. The Court will review de novo the portion of the Magistrate Judge’s R&R

 Zavala objects to, and will review for clear error the portion to which he does not object.

 See 28 U.S.C. § 636(b)(1).

        Zavala’s Motion to Alter Judgment pursuant to Federal Rule of Civil Procedure

 59(e) repeats arguments he’s already made: that he lacked knowledge of the grievance

 rules and that Defendant Goody refused to accept his grievances for processing. [Doc.

 75, pp. 3–5]. “The only grounds for granting a Rule 59 motion are newly‐discovered

 evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.
      Case 5:19-cv-00383-TES-CHW Document 83 Filed 04/28/21 Page 2 of 2




2007) (cleaned up); State of Georgia v. Daker, No. 20‐10656, 2021 WL 1621299, at *4 (11th

Cir. Apr. 27, 2021). The Magistrate Judge therefore recommends that Zavala’s Motion

[Doc. 75] be denied. Zavala’s objections repeat—again—his arguments that he did not

know about the grievance procedure, and that Defendant Goody did not accept his

grievance forms. [Doc. 81‐1, pp. 1–2]. Because Zavala fails to present newly‐discovered

evidence or manifest errors of law or fact, his Motion to Alter Judgment [Doc. 75] is due

to be denied. See King, 500 F.3d at 1343.

       Therefore, the Court, upon its de novo review, ADOPTS the Magistrate Judge’s

R&R [Doc. 80] and MAKES IT THE ORDER OF THE COURT. Accordingly, Zavala’s

Motion to Alter Judgment [Doc. 75] is DENIED.

       SO ORDERED, this 28th day of April, 2021.

                                            S/Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                             2
